Citation Nr: 1127681	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right foot disorder to include a retained metallic foreign body, a granuloma, and metatarsalgia.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include a bipolar disorder, a generalized anxiety disorder, and a panic disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1, 1982, to February 23, 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for a right foot disorder, a bipolar disorder, and a panic disorder.  In June 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  In July 2010, the Board remanded the Veteran's claims to the RO for additional action.  

In January 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In March 2011, the requested VHA opinion was incorporated into the record.  In March 2011, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In March 2011, an addendum to the VHA opinion was incorporated into the record.  In April 2011, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  In April 2011, the Veteran submitted additional argument.  


FINDINGS OF FACT

1.  The evidence of record does not include clear and unmistakable evidence showing that the Veteran's right foot retained metallic foreign body with an associated foreign body granuloma and metatarsalgia both pre-existed and was not aggravated by service; the disability was incurred during active service.  

2.  An acquired psychiatric disorder including chronic bipolar disorder, generalized anxiety disorder and a chronic panic disorder are related to active service.  


CONCLUSIONS OF LAW

1.  A chronic right foot retained metallic foreign body with an associated foreign body granuloma and metatarsalgia was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a) (2010).  

2.  An acquired psychiatric disorder including chronic bipolar disorder, a generalized anxiety disorder and a chronic panic disorder have been objectively shown to have originated during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for both a chronic right foot retained metallic foreign body with an associated foreign body granuloma and metatarsalgia and a chronic acquired psychiatric disability to include bipolar disorder, generalized anxiety disorder and a panic disorder.  Such action represents a complete grant of the benefits sought on appeal.  Thus, no discussion of the VA's duty to notify and assist is necessary.  


I.  Chronic Right Foot Disorder 

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  
A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that:

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complained- of disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that:

In view of the legislative history and the language of section 1111, we hold that the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  The presumption of aggravation is not applicable unless the preservice disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Routen v. Brown, 10 Vet. App. 183, 187 (1997).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The report of the Veteran's December 23, 1981, physical examination for enlistment states that the Veteran neither complained of nor exhibited any chronic right foot disorder or other right foot abnormality.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic right foot disorder.  It is necessary next to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic right foot disability was both preexisting and not aggravated by active service.  

The Veteran was inducted into active service on February 1, 1982.  The Veteran's service treatment records reflect that he was treated for a chronic right foot disability.  A February 4, 1982, treatment record states that the Veteran complained of "metal in r[igh]t foot."  He stated that "the [foreign body] has been there 4 or 5 years" and he did not know "how it got there."  The Veteran clarified that:

Was discovered by Dr. Mabasa - Newtown, Conn[ecticut] when I mashed my toes when busting some wood [with] a pole ax and a wedge.  Had X-rays - metal found.  Told too close to bone to remove it or would shatter the bone.  

On examination of the foot, the Veteran exhibited a small thin sliver of radiopaque foreign body/metal in the soft tissue over the medial and inferior aspect of the head of the first right metatarsal.  

A February 5, 1982, podiatric evaluation notes that the Veteran complained of an inability to "perform up to standards due to [a right] foot problem."  He presented a history of a November 1981 right foot injury sustained while splitting wood and the concurrent discovery of a metallic foreign body in his foot.  The Veteran conveyed that: he had been told that the metallic foreign body had been "present [for] 4-5 years;" it was not the result of the November 1981 trauma; and it was found to be "too near the bone to remove."  On examination of the right foot, the Veteran exhibited pain on palpation and mild edema at a point beneath the area of the first metatarsophalangeal joint.  Contemporaneous X-ray studies of the right foot revealed an elongated metallic object in the plantar aspect of the medial foot in the region of the first metatarsophalangeal joint.  The podiatrist commented that:  

[Patient] in pain from metallic object.  I feel this will interfere in his training and possibly cause damage to his 1st ray and metatarsal phalangeal joint.  Condition PTC and I would recommend medical board disposition at this time.  

The Board observes that the term "1st ray" denotes the first digit, the metatarsal, and the bones leading to the talus.  

A February 8, 1982, orthopedic evaluation notes the Veteran complained of both a limp and the inability to walk on his right foot.  The Veteran's history of a November 1981 right foot soft tissue trauma was noted.  The Veteran clarified that Dr. Mabasa, his treating foot specialist, had identified the retained metallic foreign body and recommended that it be left in situ.  On examination of the right foot, the Veteran exhibited a palpable mass over the metatarsal head located "just at the weight bearing edge" of the first metatarsophalangeal joint which was acutely tender to touch.  Contemporaneous X-ray studies of the right foot were reported to reveal a needle tip foreign body at the metatarsophalangeal joint of the first ray.  The Veteran was diagnosed with a "foreign body granuloma [right first metatarsophalangeal joint] on weight bearing surface [existed prior to service entrance]."  The examiner opined that:

Feel it is sufficient to cause difficulty [with] boots.  Do not feel that removal of same at this time would be in the best interest of the service.  Do not feel that he would improve while in service.  Despite the trivial nature of the foreign body, its position makes weight bearing difficult.  

A February 11, 1982, naval medical board report conveys that: 

This man states that a metal foreign body had been discovered in the toe of the right foot in November of 1981 when he sought medical attention of Dr. Nabasa of Newtown, Conn[ecticut] after: "mashing my toes while busting some wood with a pole ax and a wedge."  X-rays had revealed the presence of the metal foreign body.  The man states he had been told that it was "too close to the bone to move it."  He further states that the doctor had advised him that the foreign body had been present for 4 to 5 years."  

The report of the Veteran's physical examination for service entrance was noted to reveal no abnormalities other than for acne and defective vision.  The Veteran was diagnosed with a "foreign body granuloma beneath the right first metatarsal-phalangeal joint ([existed prior to service entrance])."  He was recommended for separation from the naval service.  

In his April 2008 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that his chronic right foot disability initially became manifest on February 1, 1982.  

A June 2008 physical evaluation from Krish Purswani, M.D., conveys that the Veteran complained of right foot pain associated with walking since 1982.  He presented a history of having twisted his right ankle during active service and been found to have metal in his right foot by X-ray studies performed by military medical personnel.  The Veteran clarified that he was unaware of how the metal entered his foot.  Dr. Purswani observed right foot pain and tenderness over the first distal metatarsal and metatarsophalangeal joint.  An assessment of chronic right foot pain was advanced.  

A June 2008 psychological evaluation from Steve Lawhon, Psy.D., states that the Veteran reported having undergone right foot surgery "about thirty-eight years ago at Johnson City Memorial Hospital" and having sustained a right foot injury while in the Marine Corps.  

At the June 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that: he had sustained a chronic right foot disability when he twisted his right ankle while jogging during active service; a piece of metal was identified in his right foot on X-ray studies conducted during active service; military medical personnel had refused to remove the foreign object; and he was subsequently discharged from active service for medical reasons.  He was unaware of how the piece of metal came to be lodged in his foot.  The Veteran stated that he received no post-service treatment for his chronic right foot disability.  

At the August 2010 VA examination for compensation purposes, the Veteran complained of right foot pain centered in the ball of his foot.  He presented a history of a "Nov[ember] 1981 foreign body intrusion during use of pole ax and wedge" and a February 1982 right ankle eversion injury.  The Veteran clarified that he had fallen, twisted his right ankle, and injured his right foot during a February 1982 inservice training run.  He denied any subsequent trauma to the right foot or post-service right foot treatment.  Contemporaneous X-ray studies of the right foot revealed an 8 millimeter radiopaque foreign body consistent with a needle fragment lying medial to the head of the first metatarsal in the soft tissue over the metatarsal head; hallux valgus; and first metatarsophalangeal joint osteoarthritis changes.  The Veteran was diagnosed with a right foot retained foreign body, foreign body granuloma, and metatarsalgia.  The VA examiner commented that:

The condition responsible for the majority of his symptoms is metatarsalgia.  ...  The CONDITION/DISABILITY retained foreign body resulting in granuloma and metatarsalgia is LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF military service.  RATIONALE FOR OPINION GIVEN:  I have reviewed the C-file in detail.  The retained foreign body is the cause of the foreign body granuloma, and these two conditions are the cause of his current metatarsalgia.  There is objective evidence in the records that the Veteran stated in the past that he had the retained foreign body prior to entering the [United States Marine Corps].  Therefore, a preexisting condition caused his current metatarsalgia.  This retained foreign body was unlikely the result of his claimed twisted ankle during [physical training] while wearing boots, and where no skin was noted to be broken.  Therefore, his current metatarsalgia is not due to the twisted ankle that occurred during military service.  It is highly unlikely that the small amount of physical activity the Veteran was subjected to during his 4 weeks of military service was responsible for aggravating his preexisting right foot condition to the extent that he has metatarsalgia 29 years later.  It is more likely that his occupations of painter and landscaper required a lot of standing and walking with the foreign body on the pressure point, that, over the years, aggravated his pre-existing condition.  

In a September 2010 written statement, the Veteran asserted that:

First and foremost, it has been stated that I was in Connecticut during the year of 1981, in which it was said that I had somehow injured my foot with a pole ax.  I was not in Connecticut in the year of 1981, nor did I hit my foot with a pole ax.  ... I would like to know how, if I hurt my foot during this time, how did I enter into the Marine Co[rps] and leave on behalf of an honorable medical discharge?  

The March 2011 VHA opinion conveys that:

In reviewing the attached referenced file, and with the limited access to the actual contemporate military medical records dating back to February 1982 at the time of induction, I find that the condition for which this case is claiming was unrelated to the disability for which he has filed.  While theoretically possible that the condition can be worsened by a previous foreign body injury, the time of the claimant's exposure to the biomechanical forces needed to make that happen would far exceed the less-than-one-month tenure of military service.  

In a March 2011 addendum to the March 2011 VHA opinion, the podiatrist opined that:

In response to your most recent inquiry, I find the following:

1) There is no mention of a metallic foreign object on his induction physical (23 October (sic) 1981).  Any reference to a foreign body of the foot begins 4 February 1982 where he states that it has been there for 4-5 years.  
2) There is no mention of a granuloma on his induction physical (23 October 1981).  However, given the patient's account of a 4 to 5 year history of this problem, it is likely the granuloma was present prior to his military service.  
3) Yes.  There was a finding on 4 February 1981 of a sliver of a metal foreign object in his foot.  However, it is more likely than not that this was a pre-existing condition.  
4)  I find that the current complaint of pain, tenderness, [and] edema for which this claimant is asserting, was unrelated to his military service.  The claimant's exposure to the biomechanical forces needed to produce these symptoms could not have resulted in these symptoms given his extremely short tenure in the armed service.  

In an April 2011 written statement, the Veteran advanced that:

They say that I had the steel in my foot before I enlisted.  I don't believe that I did, but I have no proof that I didn't.  ...  Because when they found the metal in my foot, they sent me home with an honorable discharge instead of doing surgery and letting me fulfill my dream.  

The Veteran's service treatment records note that the Veteran presented a subjective history of a pre-service November 1981 right foot soft tissue trauma and the concurrent discovery of a retained foreign body.  However, the Veteran now expressly denies such a pre-service medical history and instead attributes his inservice right foot symptomatology to an inservice fall and associated trauma.  The Board observes that the Veteran's statements that he fell and injured his right foot during an inservice activity are both competent and credible.  There is no objective clinical documentation in the record of either a right foot retained metallic foreign body or right foot trauma prior to service entrance.  

While the findings of the examining military podiatrist and orthopedist, the February 1982 naval medical board report, the August 2010 VA examination report, and the March 2011 VHA opinion and the addendum thereto uniformly conclude that the Veteran's right foot retained metallic foreign body and associated granuloma existed prior to service entrance based upon both the Veteran inservice subjective history and the absence of findings of recent right foot trauma such as broken skin, there is no such consistency as to whether the Veteran's preexisting right foot disability increased in severity during his brief period of active service in the Marine Corps.  At his December 1981 physical examination for enlistment, the Veteran exhibited no right foot abnormalities or an impaired ability to either walk or to wear shoes.  During the course of his inservice right foot treatment and examination, the Veteran was found to exhibit an acutely tender mass and edema near the first metacarpophalangeal head and along the weight bearing edge which impaired his ability to stand and to wear boots and necessitated his medical discharge from active service.  The VHA opinion clarifies that the Veteran's current right foot symptomatology includes "pain, tenderness, and edema."  Although failing to discuss the etiological relationship, if any, between the Veteran's inservice and post-service right foot pain, tenderness, and edema, the VHA opinion acknowledges that, while not probable, it was "theoretically possible that the [Veteran's] condition can be worsened by a previous foreign body injury."  

Clearly, such findings cannot constitute clear and unmistakable evidence establishing that the Veteran's chronic right foot retained metallic foreign body and associated foreign body granuloma were both preexisting and not aggravated by active service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  The record does not contain undebatable evidence that the claimed disability both preexisted service and was not aggravated therein.  Indeed, the evidence shows that the Veteran's right foot disability did not manifest upon his induction examination and that it became symptomatic during active service.  Moreover, the Veteran reported during the VA examination that he had continuing symptoms after service, therefore, the evidence as a whole does not show that he had only a temporary flare-up in service.  Nor does the evidence show that any increase in disability was due to the natural progress of the disability.  Given this fact, the Board finds that the presumption of soundness as to a chronic right foot retained metallic foreign body and an associated granuloma has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Board must now consider whether service connection is warranted.  The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  A chronic right foot retained metallic foreign body and an associated granuloma were first objectively diagnosed during active service.  At the August 2010 VA examination for compensation purposes, the Veteran was diagnosed with a right foot retained metallic foreign body, a foreign body granuloma, and metatarsalgia.  The Veteran's current right foot disabilities were expressly found to be etiologically related to his right foot retained metallic foreign body and associated granuloma.  Accordingly, the Board concludes that service connection is now warranted for a chronic right foot retained metallic foreign body, foreign body granuloma, and metatarsalgia.  


II.  Acquired Psychiatric Disability

The Veteran's service treatment records make no reference to an acquired psychiatric disorder.  As discussed above, the Veteran was discharged from active service due to his right foot disability.  In his April 2008 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran conveyed that he initially manifested depression and anxiety on February 1, 1982.  

A June 2010 written statement from J. Douglas Wilson, LCSW, states that the Veteran was seen at the Watauga Behavioral Health Services clinic in 1982.  Mr. Wilson conveyed that:

Based on our records, we feel we can state that [the Veteran] was reporting emotional problems shortly after his discharge from the U.S. Marines in 1982 and currently he is emphatic that his emotional problems were the result of his early discharge from his military service.  

At the June 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he immediately manifested psychiatric complaints upon his discharge from the Marine Corps.  He was initially diagnosed with a chronic psychiatric disorder in 1982.  The Veteran believed that his chronic psychiatric disorder was secondary to his having received a medical discharge from the Marine Corps.  

At the August 2010 VA examination for compensation purposes, the Veteran was diagnosed with a bipolar disorder, a generalized anxiety disorder, a panic disorder, and alcohol and cannabis abuse in remission.  The examiner commented that:

This Veteran suffers from multiple independent psychiatric disorders.  His primary diagnosis is bipolar disorder, but the date of his first manic episode is unknown.  It is at least as likely as not that his first depressive episode dates to 1982, shortly after his discharge from the military, given that the Veteran reports becoming depressed then.  Thus, it is at least as likely as not that the Veteran's mood disturbance began at that time and eventually progressed, at an unknown date, from major depression to bipolar disorder.  It is also at least as likely as not that his panic disorder dates to 1982, just after his discharge from the military, given that the Veteran reports first having panic attacks shortly after his discharge.  ...  There is no clear onset date for the Veteran's generalized anxiety disorder.  It is plausible that this diagnosis also dates to 1982, but with the current information available, it would be mere speculation to assign an onset date.  

***

IS AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF chronic acquired psychiatric disorder, including bipolar disorder, depression, panic disorder, and anxiety.  RATIONALE FOR OPINION GIVEN:  This Veteran had significant psychopathology, including substance abuse and a probable personality disorder, prior to his entry into the military, but upon discharge after only 23 days in the military, his psychological difficulties, according to his report and with some sketchy confirmation in the form of documentation in his record that his mental health treatment dates to 1982, just after his discharge, were significantly worse.  Specifically, this Veteran did not suffer from depressed mood and panic attacks prior to his brief military service, but after his discharge, these symptoms quickly manifested themselves, and his depressed mood eventually progressed to bipolar disorder.  Prior to his service, the Veteran engaged in substance abuse, but after his discharge, his substance abuse eventually progressed to substance dependence, especially involving alcohol.  Although this Veteran therefore came into the service with some preexisting psychological difficulties, he still had reasonably intact psychological functioning, as is evidenced by his vocational and educational record prior to his enlistment.  Accordingly, although the Veteran's highly maladaptive reaction to being put out of the service (i.e., his belief that he was a failure because he lost his dream of a military career and because he could not be a marine) reflects in part his preexisting pathology, his apparent immediate psychological deterioration immediately upon being discharged together with his preoccupation to this day with the idea that he is a failure because he could not be a marine, indicates that it is at least as likely as not that his psychological deterioration was the result of his early military discharge.  Because the Veteran's panic disorder and depression (the onset of his mood disorder) emerged just after his discharge and because his substance abuse shifted in the direction of substance dependence, it is therefore at least as likely as not that the clinical developments are the result of his brief experience in the military, even though the Veteran entered the military with preexisting disturbance.  In the absence of clinical documentation from the 1980's, 1990's, and early 2000's, I cannot make more definitive statements about the onset of the Veteran's generalized anxiety disorder or about when and how his depression evolved into bipolar disorder.  

In a September 2010 written statement, the Veteran advanced that he did not exhibit any chronic psychiatric disabilities until receiving his medical discharge from the Marine Corps.  

The Veteran asserts that he sustained a chronic acquired psychiatric disorder as the result of his medical discharge from the Marine Corps and his profound disappointment associated with that fact.  

Turning to direct service connection, the induction examination found that the Veteran had no psychiatric disorders and therefore the presumption of soundness applies.  The VA examiner in the August 2010 VA psychological examination report for compensation purposes attributed the onset of the Veteran's chronic bipolar disorder and panic disorder to his brief period of active service but could not provide more definitive statements about the onset of the generalized anxiety disorder without clinical documentation beginning in the 1980's.  The examiner related that the panic disorder and depression, which was the onset of his mood disorder, emerged just after discharge and it was therefore at least as likely as not that these clinical developments were the result of his brief experience in the military.  In addition, the Board notes that the Veteran asserted during the hearing that his anxiety problems began with his discharge from the military and therefore continuity of symptomatology after discharge is shown.  The Veteran is competent to report that he had symptoms of anxiety that began at discharge and the symptoms have been attributed by medical professionals to generalized anxiety disorder.  Given these facts and in the absence of any competent evidence to the contrary, the Board concludes that service connection for an acquired psychiatric disorder, including chronic bipolar disorder, generalized anxiety disorder and a panic disorder is now warranted.  

To the extent that the Veteran claims he abuses alcohol, the medical records show that alcohol abuse has been in remission/resolved since he filed the claim for service connection for an acquired psychiatric disorder.  Moreover, the Veteran has not asserted that he currently abuses alcohol.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  


ORDER

Service connection for a chronic right foot retained metallic foreign body, a foreign body granuloma, and metatarsalgia is granted.  

Service connection for an acquired psychiatric disorder, to include chronic bipolar disorder, generalized anxiety disorder and a panic disorder is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


